Citation Nr: 1226848	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's claim of entitlement to service connection for bronchial asthma.  

On his Form 9, Substantive Appeal, the Veteran requested a Board hearing at the local VA office, before a Veterans Law Judge.  A hearing was scheduled for September 1, 2011.  The Veteran withdrew his request for the hearing on August 29, 2011.  The Veteran has not requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issue of service connection for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bronchial asthma was initially denied in an unappealed rating decision issued in November 1976.

2.  Evidence received since the November 1976 rating decision raises a reasonable possibility of substantiating the claim of service connection for bronchial asthma.





CONCLUSIONS OF LAW

1.  The November 1976 rating decision that denied the Veteran's claim for entitlement to service connection for bronchial asthma is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Here, however, the Board is reopening the Veteran's claim for service connection for bronchial asthma, and remanding the reopened claim for additional development.  Therefore, further discussion regarding VA's duties under the Veterans Claims Assistance Act (VCAA) is not necessary at this time.

Claim to Reopen

In a November 1976 rating decision, the Veteran was denied service connection for bronchial asthma.  The RO determined that the service medical records showed that the Veteran was discharged because of asthma and bronchitis which existed prior to service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  Since the November 1976 rating decision is final, the Veteran's service connection claim for bronchial asthma may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran filed this application to reopen his claim in November 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of the Veteran's medical history report and examination at enlistment, service treatment records and a medical board report regarding the Veteran's discharge from active duty service.  The medical history report at service enlistment reflected the Veteran's positive indications of having had whooping cough, shortness of breath, and incidents of coughing up blood, among other issues.  He indicated no as to the inquiry of a history of asthma, however.  The Veteran was physically evaluated at this same time in December 1965.  No defects were discovered, and he was considered fit for military service.  In May 1966, the Veteran was treated for stuffed nose, sore throat, cough and chest pains at sick call.  In September 1966, the Veteran's treatment records indicated a complaint of bronchitis and a history of pneumonia approximately eight weeks prior.  The treatment note indicated a question as to whether the Veteran was asthmatic and an intention to consult with the chest clinic.  The consultation notes documented a history of wheezing and cough.  A pulmonary function test was scheduled and conducted in September 1966.  The Veteran's case was then reviewed by a medical board that same month.  The medical board report reflected that the Veteran had approximately six months of active military service and a six year history of wheezing and cough with intermittent sputum production.  The report indicated that a "physical examination was essentially negative except for recent episodes of bronchitis, cough, wheezing and yellow sputum product."  The report stated that discharge was recommended by the examining physician in September 1966.  The Veteran was considered unfit for duty due to asthma with bronchitis which existed prior to entry, was not aggravated by service nor incurred in the line of duty.  The probable future duration of his condition was considered to be permanent.  The medical board concluded that the Veteran did not meet the minimum standards for enlistment, and it was recommended that he be discharged with a diagnosis of asthma with bronchitis, without service aggravation.  

To reopen the claim, the new evidence must show that the Veteran has bronchial asthma incurred in or aggravated during service.  

Pertinent evidence received since the last final decision for the claim of service connection includes January 2008 and August 2011 statements submitted by the Veteran's sister, March 2008 and August 2011 statements from the Veteran's aunt, and a January 2008 statement by the Veteran himself.  These documents essentially indicate that the Veteran did not have asthma prior to joining the military, nor did he experience the symptoms associated with such.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, and symptoms associated with a respiratory condition such as asthma are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the Veteran's statement, along with the statements of his family members, is to be presumed.  Justus, 3 Vet. App. at 513.  

The newly submitted evidence, to include the statements of the Veteran and his family members, reasonably demonstrates that the Veteran's current bronchial asthma may have been incurred in or aggravated by service.  

Therefore, the Board finds that the statements are not only new, in that they were not previously considered by agency decision makers, they are also material in that it may establish that the Veteran did not have asthma, or asthmatic symptoms, prior to service.  In any event, a VA examination is required to determine whether the Veteran's current bronchial asthma may have been incurred in or aggravated by service.  See Shade, 24 Vet. App. at 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for bronchial asthma has been received; and to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, there is a need for a VA examination.

As noted above, there is currently no current medical opinion of record addressing the etiology of the Veteran's bronchial asthma.  Although a service medical review board assessed the Veteran's status in 1966, the Board finds that another examination is necessary to determine the nature, extent, and etiology of the Veteran's bronchial asthma, specifically taking into account any current diagnosis, coupled with his service treatment records and illnesses incurred therein, along with the statements of the Veteran and his family members.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (finding that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature, extent, and etiology of his bronchial asthma.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination, to include the lay statements by the Veteran and his family members.  The examination report must indicate that the claims file and statements were reviewed in conjunction with the examination. 

a) Please indicate whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty, 

b) If so, offer an opinion as to whether the disorder clearly and unmistakably did not increase in severity beyond the natural progression of the disability during active duty.

c) If the Veteran's bronchial asthma that did not clearly and unmistakably exist prior to active duty, provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service, to include his pneumonia and bronchitis incurred therein.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to mere speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


